F I L E D
                                                                  United States Court of Appeals
                                                                          Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                            JAN 6 2000
                               TENTH CIRCUIT
                                                                     PATRICK FISHER
                                                                              Clerk

 MAURICE BILLINGS,
             Plaintiff-Appellant,                        No. 99-6186
 v.                                               (D.C. No. 97-CV-1645-A)
 TOM C. MARTIN; LEMON; CCA, a                           (W.D. Okla.)
 Private Corporation; L. HARMON; R.
 EZELL; MAX WILEY; YASINSKI;
 CARTER; BATES; OWENS;
 CAVANUGH; and FERREEBEE,
             Defendants-Appellees.



                          ORDER AND JUDGMENT *


Before TACHA, McKAY, and MURPHY, Circuit Judges.



      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).

The case is therefore ordered submitted without oral argument.

      Plaintiff Maurice Billings, proceeding pro se, appeals the district court’s


      *
       This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. The court
generally disfavors the citation of orders and judgments; nevertheless, an order
and judgment may be cited under the terms and conditions of 10th Cir. R. 36.3.
denial of his civil rights action. Plaintiff is an inmate at the Great Plains

Correctional Facility, a private prison in Oklahoma. He brought this action under

42 U.S.C. § 1983 alleging several violations of his constitutional rights, including

due process violations, use of excessive force, denial of the right to practice

religion, lack of exercise, and inadequate medical care. Defendants moved to

dismiss the complaint, or, in the alternative, for summary judgment.

      The magistrate judge reviewed each of Plaintiff’s claims and recommended

that the motion for summary judgment be granted in favor of Defendants. See R.,

Doc. 56 (Report and Recommendation filed Feb. 25, 1999). The district court

liberally construed Plaintiff’s objections to the magistrate judge’s report and

found that Plaintiff objected only to the due process, excessive force, and free

exercise of religion claims. 1 Reviewing these claims de novo, the court held that

Defendants were entitled to summary judgment, adopted the magistrate judge’s

report and recommendation, and entered judgment in favor of Defendants. See id.

at Doc. 58 (Order filed Mar. 31, 1999).

      Plaintiff only appeals the district court’s treatment of his excessive force

claim, arguing that the district court erred in finding that his Eighth Amendment



      1
       The court correctly held that Defendant waived review of the other claims
by not objecting to the magistrate judge’s recommendations on those claims. See
Vega v. Suthers, 195 F.3d 573, 579 (10th Cir. 1999) (citing United States v. One
Parcel of Real Property, 73 F.3d 1057, 1059 (10th Cir. 1996)).

                                          -2-
rights were not violated. He asserts that he was beaten and punished in an

inhuman, illegal, and savage manner by untrained and unqualified private prison

guards, and that the sole purpose of the use of force was to cause him severe pain

and harm. See Appellant’s Br. at 17-18. He argues that the prison personnel used

excessive force and roughness by kneeing him in the groin and twisting his neck.

      Having reviewed the briefs and the record in this case de novo, we affirm

the district court’s grant of summary judgment for substantially the same reasons

stated in its Order filed March 31, 1999. While Plaintiff correctly states that the

Eighth Amendment prohibits cruel and unusual punishment, his conclusory

allegations do not create genuine issues of fact regarding the use of excessive

force. An inmate may be restrained by the use of force so long as that force is

applied in a good faith effort to maintain or restore discipline and not maliciously

and sadistically for the very purpose of causing harm. See Whitley v. Albers, 475

U.S. 312, 319 (1986) (“The infliction of pain in the course of a prison security

measure . . . does not amount to cruel and unusual punishment simply because it

may appear in retrospect that the degree of force authorized or applied for

security purposes was unreasonable, and hence unnecessary in the strict sense.”).

      The judgment of the district court is AFFIRMED.

                                               Entered for the Court

                                               Monroe G. McKay
                                               Circuit Judge

                                         -3-